Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8 and18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 11, 16-17,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110099420 to MacDonald McAlister.

Regarding claim 1, 
MacDonald McAlister teaches a method comprising: 

for a communication channel having a first endpoint in a customer on-premise network and a second endpoint on a primary host machine in a cloud service provider infrastructure (see fig. 2, 4, 55), 

determining, by the primary host machine, a change in a state information of the communication channel; identifying, by the primary host machine, a backup host machine for the communication channel; and causing, by the primary host machine, the change in the state information to be replicated to the backup host machine (abstract, ¶ 16-17, 49, primary host machine detects change in state and replicates information to backup host), 

wherein the replicated state information stored by the backup host machine is usable by the backup host machine after a failover causes the backup host machine to become the second endpoint of the communication channel (¶ abstract, 16-19, 58, failover to secondary host machine; secondary host machine takes over).





Regarding claim 6, 16,
MacDonald McAlister teaches:
wherein determining the change in the state information of the communication channel further comprises: detecting, by the primary host machine, an event triggering the change in the state information of the communication channel; and analyzing, by the primary host machine, a packet associated with the event to determine the change in the state information (¶ 17, determination of state change e.g. read or write event).  

Regarding claim 7, 17,
MacDonald McAlister teaches:
wherein the event triggering the change in the state information is at least one of: receiving a packet at the primary host machine; receiving a change in encryption or decryption information for a connection for the communication channel; and receiving a change in Border Gateway Protocol (BGP) state information for the connection  (abstract, ¶ 16-17, 49, packet reception).  

Claim 11 is addressed by similar rationale as claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald McAlister in view of US 20220066883 to Wang.



Regarding claim 2, 12,
MacDonald McAlister fails to teach but Wang teaches:

wherein replicating the change in the state information of the communication channel to the backup host machine comprises: determining, by the primary host machine, whether the replication of the change in the state information is to be performed in a safe mode, wherein the change in the state information is identified by analyzing a packet received at the primary host machine (determining change in state data is to be performed via “safe” replication mechanism, e.g. via waiting for confirmation of changes); 

upon determining that the replication of the change in the state information is to be performed within the safe mode: suspending, by the primary host machine, processing of the packet; communicating, by the primary host machine, the change in the state information to the backup host machine, wherein the backup host machine is a successor host machine of the primary host machine within a replication chain; receiving, by the primary host machine, an acknowledgement indicating that the backup host machine has replicated the state information; responsive to receiving the acknowledgment, resuming, by the primary host machine, processing of the packet (¶ 70, 81, fig. 6, suspension of transmission of final ack packet until acknowledgement of successful replication to backup machine is received).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Wang. The motivation to do so is that the teachings of Wang would have been advantageous in terms of facilitating enhanced data transfer operations including failure and recovery operations (Wang, ¶ 70, 81, 12-13).

Regarding claim 3, 13,
MacDonald McAlister fails to teach but Wang teaches:

upon determining that the replication of the change in the state information is not to be performed in the safe mode: communicating, by the primary host machine, the change in the state information to the backup host machine; and processing the packet by the primary host machine (¶ 70, 81, asynchronous replication). Motivation to include Wang is the same as presented above. 




Claim 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald McAlister in view of US 20060198296 to Majee.

Regarding claim 4, 14
MacDonald McAlister fails to teach but Majee teaches:

wherein the state information of the communication channel comprises at least one of a sequence number, cryptographic state information, Internet Key Exchange (IKE) state information, and Border Gateway Protocol (BGP) state information (¶ 39, sequence numbers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Majee. The motivation to do so is that the teachings of Majee would have been advantageous in terms of facilitating date backup and recovery operations (Majee, ¶ 39).





Claim 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald McAlister in view of US 20200301943 to Robinson.

Regarding claim 5, 15,
MacDonald McAlister fails to teach but Robinson teaches:

wherein the step of determining that the replication of the change in the state information is to be performed in the safe mode further comprises: determining, by the primary host machine, that a downtime for the primary host machine is scheduled within a threshold time-interval (¶ 8, 67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Robinson. The motivation to do so is that the teachings of Robinson would have been advantageous in terms of facilitating the implementation of controlled failover/replication operations (Robinson, ¶ 8, 67).




Claim 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald McAlister in view of US 20210176283 to Ippatapu.
Regarding claim 10, 20,
MacDonald McAlister fails to teach but Ippatapu teaches:

wherein the communication channel is an Internet Protocol Security (IPSec) tunnel (¶ 59-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Ippatapu. The motivation to do so is that the teachings of Ippatapu would have been advantageous in terms of facilitating network security (Ippatapu, ¶ 59-64).


Claim 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald McAlister in view of US 20180375730 to Anand. 

Regarding claim 9, 19,
MacDonald McAlister fails to teach: wherein analyzing a packet received at the primary host machine further comprises: hashing, by the primary host machine, a portion of the packet to generate a hash result; and identifying, by the primary host machine, the state information of the communication channel based on the hash result. 
However, Anand teaches: analyzing a packet received at the primary host machine further comprises: hashing, by the primary host machine, a portion of the packet to generate a hash result; and identifying, by the primary host machine, the state information of the communication channel based on the hash result (¶ 16-20, claim 1-4, ¶ 36-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Anand. The motivation to do so is that the teachings of Anand would have been advantageous in terms of computing link states (Anand, ¶ 36).



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445